Case: 1:19-cv-01695 Document #: 1-2 Filed: 03/11/19 Page 1 of 13 PageID #:88




                             Exhibit B
     Case: 1:19-cv-01695 Document #: 1-2 Filed: 03/11/19 Page 2 of 13 PageID #:89
                                  12-Person Jury

                                                                       FILED
                                                                       12/11/2018 11 :28 PM
                                                                       DOROTHY BROWN
                                                                       CIRCUIT CLERK
                                                                       COOK COUNTY, IL
"'
"'
N
M

§
"'
~
0
N




              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                    COUNTY DEPARTMENT, LAW DIVISION

      NINGSI, individually, and as       )
      Special Administrator of the       )       2018L013298
      Estate of PAUL FERDINAND           ) No.
      AYORBABA, Deceased.                )
                                         )
      Plaintiff,                         )
                                         )
                                         )
      v.                                 ) JURY TRIAL DEMANDED
                                         )
                                         )
      THE BOEING COMPANY, a              )
      corporation,                       )
                                         )
                                         )
      Defendant.                         )
                                         )



                               COMPLAINT AT LAW

             Plaintiff, NINGSI, individually, and in her capacity as Special

      Administrator of the Estate of PAUL FERDINAND AYORBABA, deceased,

      by her attorneys, BartlettChen LLC, Ribbeck Law Chartered, and Colson

      Hicks Eidson, P.A., brings this Complaint at Law against the Defendant,

      THE BOEING COMPANY, and in support, alleges the following:
      Case: 1:19-cv-01695 Document #: 1-2 Filed: 03/11/19 Page 3 of 13 PageID #:90




                                        INTRODUCTION

<X)       1. On Monday, October 29, 2018, a newly-delivered Boeing 737 MAX 8
l:i
§
<X)    commercial aircraft crashed in the Java Sea off the coast of Indonesia killing
0
N

       everyone on board. The Boeing 737 MAX 8 was being operated by the Lion

       Air airline as Lion Air Flight 610.

          2. The newly-delivered Boeing 737 MAX 8 crashed as a result of, among

       other things, a new Boeing flight control system which automatically steered

       the aircraft toward the ground, and which caused an excessive nose-down

       attitude, significant altitude loss, and, ultimately, the crash into the Java Sea

       killing everyone on board.

                              SUBJECT MATTER JURISDICTION

          3. This Court has subject matter jurisdiction over all justiciable

       controversies. Plaintiffs elect to pursue all maritime claims m this Court

       under the Savings-to-Suitors Clause. See 28 U.S.C. § 1333.

                                        PARTIES & VENUE

          4.   Ningsi is a resident of Indonesia and has been appointed by this Court

       as the special administrator and personal representative of the estate of her

       husband, Paul Ferdinand Ayorbaba, deceased. At all relevant times, Paul

       Ferdinand Ayorbaba, deceased, was a resident of Indonesia.

          5. The Boeing Company ("Boeing") is a corporation organized under the

       laws of Delaware with its worldwide headquarters and principal place of

       business in Chicago, Illinois.




                                               2
      Case: 1:19-cv-01695 Document #: 1-2 Filed: 03/11/19 Page 4 of 13 PageID #:91




                                  GENERAL ALLEGATIONS


"'     I. Boeing 737 MAX 8 Design & Manufacture
"'
N
"'
5         6. Boeing's 737 series of aircraft is the highest selling commercial aircraft
"'
iii
       in history with over 10,000 aircraft delivered.

          7. Boeing's 737 MAX series is the fourth generation of the Boeing 737

       series of aircraft and was first announced by Boeing on August 30, 2011; the

       first flight was several years later, on January 29, 2016.

          8. Prior to March 8, 2017, Boeing designed the 737 MAX 8 model aircraft

       in the United States.

          9. On March 8, 2017, the Federal Aviation Administration ("FAA")

       approved the design for the 737 MAX 8 model aircraft, also known as the

       737-8.

          10. At all relevant times, Boeing manufactured the 737 MAX 8 model

       aircraft in the United States.

          11. The 737 MAX 8 is one of Boeing's several 737 MAX series of aircraft,

       the newest generation of Boeing's 737 series of aircraft, which Boeing

       initially designed, in the United States, in or around 1964-over 50 years ago.

          12. According to Boeing, as part of its generational redesigns of the 737

       series of aircraft, it "has continuously improved the products, features, and

       services."




                                               3
       Case: 1:19-cv-01695 Document #: 1-2 Filed: 03/11/19 Page 5 of 13 PageID #:92




             13. At all relevant times, Boeing marketed the 737 MAX aircraft as a

"'"'   seamless continuation of its prior 737 series aircraft in terms of operation
N
'"
§
"'~    and maintenance.

::,          14. On its website, Boeing states:
(L

"'
<:'!
::              Airlines ask for an airplane that fits smoothly in today's fleet

                 Because of the 737's popularity with airlines everywhere around
                 the world, integrating the new 737 MAX is an easy proposition.
                 As you build your 737 MAX fleet, millions of dollars will be
                 saved because of its commonality with the Next-Generation 737,
                 ease of maintenance, wide availability of 737 pilots, and the
                 global infrastructure that supports the aircraft in operation. I

        On the same website, Boeing further states that "737 Flight Crews Will Feel

        at Home in the .MAX."2 (emphasis added.)

             15. The Boeing 737 MAX 8, however, had a significantly different design

        from previous 737-series aircrafts, which as The Wallstreet Journal reported

        were not appropriately disclosed to airlines or pilots.



        II. Boeing 737 MAX 8 Defect

              16. Unlike any prior 737, Boeing designed the 737 MAX 8 to

        automatically dive toward the ground in certain situations, namely, where

        the aircraft's flight sensors provided information indicating such a dive was

        necessary to maintain lift.

              17. A consequence of this unsafe design, however, was that any

        misinformation from those flight sensors would cause the Boeing 737 MAX 8

        1   https://www.boeing.com/commercial/737max/by-design/#/operational-commonality
        2   https://www.boeing.com/commercial/737max/by-design/#/advanced-flight-deck


                                                  4
     Case: 1:19-cv-01695 Document #: 1-2 Filed: 03/11/19 Page 6 of 13 PageID #:93




     to automatically and erroneously dive toward the ground even when the

     aircraft is being flown manually by the pilots. This condition can lead to an

     excessive nose-down attitude, significant altitude loss, and possible impact

     with terrain.

     III. Lion Air Flight 610

         18. In or around August 2018, Boeing delivered a newly manufactured
'"
     737 MAX 8 aircraft with tail number PK-LQP (the "Subject Aircraft") to Lion

     Air airlines in Indonesia.

         19. Two months later, on the morning of October 29, 2018, Lion Air was

     operating the Subject Aircraft on a commercial flight from Jakarta, Indonesia

      to Pangkal Pinang, Indonesia ("Lion Air Flight 610").

         20. Around 6:22 a.m. on the morning of October 29, 2018, shortly after

      takeoff from Jakarta, the pilot for Lion Air Flight 610 asked air traffic control

      to return to Jakarta because of a problem controlling the subject aircraft.

         21. Around 10 minutes later, around 6:32 a.m., the Subject Aircraft

      crashed into the Java Sea at a high speed and disintegrated.

         22. Plaintiffs decedent was onboard Flight 610 and died in the crash.

         23. At no relevant time prior to the crash of Lion Air Flight 610 into the

      Java Sea did Boeing adequately warn Lion Air or its pilots of the unsafe

      condition caused by the new "auto-diving" design of the 737 MAX 8 flight

      system.




                                              5
      Case: 1:19-cv-01695 Document #: 1-2 Filed: 03/11/19 Page 7 of 13 PageID #:94




           24. As a result of the crash of Lion Air Flight 610, on November 7, 2018,

"'    the FAA issued "Emergency Airworthiness Directive (AD) 2018-23-51 [to]
"'M
N

§
      owners and operators of The Boeing Company Model 737-8 and -9 airplanes,"
"'0
N

       which contained mandatory warning and instructions as to the "unsafe

      condition ... likely to exist or develop" in the 737 MAX 8 relating to its new

       auto-diving feature.
"
~
0
           25. According to reports, prior to the crash of Lion Air Flight 610, Boeing
0
w
..J
u:     737 pilots "were not privy in training or in any other manuals or materials"

       to information regarding "the new system Boeing had installed on 737 MAX

       jets that could command the plane's nose down in certain situations to

       prevent a stalJ."3 Further reports indicate that Boeing "withheld information

       about potential hazards with the new flight-control feature." 4

                                          CAUSES OF ACTION

                                        COUNT!
                               STRICT PRODUCTS LIABILITY

           26. Plaintiff re-adopts and re-alleges paragraphs 1 through 25 above.

           27. At the time the Subject Aircraft left the control of Boeing, the Subject

       Aircraft was defective, not fit for its intended purposes and unreasonably

       dangerous in one or more of the following particulars:

              a)      the subject aircraft contained an auto-dive system that
                      was designed, manufactured, and configured to dive the

       3 https ://www.malaymail.com/s/ 1692 841 /indonesia-says-situation-fac ing-1 ion-air-flight-
       jt6 l 0-crew-not-in-flight-ma
       4https ://www.wsj.com/artic les/boeing-wi thheld-informati on-on-73 7-model-accord ing-to-
       safety-experts-and-others-l5420825 75


                                                     6
     Case: 1:19-cv-01695 Document #: 1-2 Filed: 03/11/19 Page 8 of 13 PageID #:95




                     aircraft toward the ground in certain conditions against
                     the pilot's intentions and without adequate warning to
                     the flight crew;

               b)    the subject aircraft was designed, manufactured, and
                     configured in a manner in which an auto-dive disengage
                     during flight created an excessive and unrealistic work
                     load on the flight crew;
::
               c)    the subject aircraft lacked proper and adequate
                     instructions and warnings regarding the design and
                     functions of its auto-dive system;

               d)    the subject aircraft lacked proper and adequate
                     instructions and warnings and/or limitations regarding
                     flight procedures for a malfunctioning auto-dive system;
                     and,

               e)    the subject aircraft was otherwise defective by nature of
                     its design, manufacture, configuration, and/or assembly in
                     particulars to be determined by discovery herein.


               28.   Ai, a direct and proximate result of one or more of the foregoing

      conditions, the Subject Aircraft operating as Lion Air Flight 610 crashed after

      takeoff in the Java Sea, and Plaintiffs decedent suffered personal injury and

      death.

               29.   Both for herself, individually, and in her capacity as Special

      Administrator of the Estate of Paul Ferdinand Ayorbaba, deceased, Plaintiff

      seeks all damages available under the law.

               30.   Plaintiff is the duly appointed Special Administrator of the

      Estate of Paul Ferdinand Ayorbaba, deceased, and brings this action

      pursuant to the Illinois Wrongful Death Act, 740 ILCS 180/1 et seq., or such




                                              7
     Case: 1:19-cv-01695 Document #: 1-2 Filed: 03/11/19 Page 9 of 13 PageID #:96




      other law as the Court determines to be applicable under the circumstances

"'
a,
N
      of this case.
"'
§
"'           WHEREFORE, the Plaintiff, Ningsi, as Special Administrator of the
~
      Estate of Paul Ferdinand Ayorbaba, deceased, prays that the Court enter

      judgment in her favor and against the Defendant, The Boeing Company, and

      award her all damages available under the law, her court costs in this matter,

      and such other relief as the Court deems just and proper. Plaintiff seeks a

      sum in excess of the jurisdictional amounts of the Law Division of the Circuit

      Court of Cook County, Illinois.

                                    COUNT II
                         NEGLIGENCE - PRODUCTS LIABILITY

             31. Plaintiff re-adopts and re-alleges paragraphs 1 through 25 above.

             32. At all relevant times, Boeing owed a legal duty to assure that the

      Subject Aircraft was properly designed, manufactured, and assembled and

      free from defects so as not to cause personal injury or death.

             33. Boeing breached its duties under the law and was negligent in one

      or more of the following ways:

             a)       the subject aircraft contained an auto-dive system that
                      was designed, manufactured, and configured to dive the
                      aircraft toward the ground in certain conditions against
                      the pilot's intentions and without adequate warning to
                      the flight crew;

            b)        the subject aircraft was designed, manufactured, and
                      configured in a manner in which an auto-dive disengage
                      during flight created an excessive and unrealistic work
                      load on the flight crew;




                                              8
     Case: 1:19-cv-01695 Document #: 1-2 Filed: 03/11/19 Page 10 of 13 PageID #:97




             c)     the subject aircraft lacked proper and adequate
                    instructions and warnings regarding the design and
"'                  functions of its auto-dive system; and,
"'
N
"'
§            d)     Boeing failed to conduct appropriate testing of the subject
"'
~                   aircraft's components and systems prior to delivery to
                    Lion Air.

             34. As a direct and proximate result of one or more of the

      aforementioned acts of negligence by Boeing, the Subject Aircraft operating

      as Lion Air Flight 610 crashed after takeoff in the Java Sea and Plaintiffs

       decedent sustained fatal injuries.

             35. Due to the tragic death of her family member, Plaintiff has suffered

      pain and has sustained substantial pecuniary losses, including grief, sorrow,

      mental suffering, loss of society, and loss of companionship, love, and

      affection.

             36. Both for herself, individually, and in her capacity as Special

      Administrator of the Estate of Paul Ferdinand Ayorbaba, deceased, Plaintiff

      seeks all damages available under the law.

             37. Plaintiff is the duly appointed Special Administrator of the Estate

      of Paul Ferdinand Ayorbaba, deceased, and brings this action pursuant to the

      Illinois Wrongful Death Act, 740 ILCS 180/1 et seq., or such other law as the

      Court determines to be applicable under the circumstances of this case.

             WHEREFORE, the Plaintiff, Ningsi, as Special Administrator of the

      Estate of Paul Ferdinand Ayorbaba, deceased, prays that the Court enter

      judgment in her favor and against the Defendant, The Boeing Company, and

      award her all damages available under the law, her court costs in this matter,


                                             9
Case: 1:19-cv-01695 Document #: 1-2 Filed: 03/11/19 Page 11 of 13 PageID #:98




  and such other relief as the Court deems just and proper. Plaintiff seeks a

 sum in excess of the jurisdictional amounts of the Law Division of the Circuit

  Court of Cook County, Illinois.

                             COUNTIII
                    NEGLIGENCE- FAILURE TO WARN

        38.   Plaintiff re-adopts and re-alleges paragraphs 1 through 25 above.

        39.    At all relevant times, Boeing had a duty to inform and warn the

 owners, operators, and pilots of the 737 MAX 8 series of aircraft, including

 the Subject Aircraft, of the unsafe condition likely to exist or develop by

 virtue of the auto-dive feature.

        40.    Boeing breached its duties under the law and was negligent in

 one or more of the following ways:

        a)     the subject aircraft lacked proper and adequate
               instructions and warnings regarding the design and
               functions of its auto-dive system;

        b)    the subject aircraft lacked proper and adequate
              instructions and warnings and/or limitations regarding
              flight procedures for a malfunctioning auto-dive system;
              and,

        c)    the 737 MAX 8 Flight Crew Operations Manual failed to
              appropriately alert pilots, including the pilots of the
              subject aircraft, to the design, functions, and hazards of
              Boeing's auto-dive system and procedures for addressing
              a malfunctioning auto-dive system.

        41.   As a direct and proximate result of that breach, the Subject

 Aircraft operating as Lion Air Flight 610 crashed after takeoff in the Java

 Sea, and Plaintiffs decedent sustained fatal injuries.




                                       10
Case: 1:19-cv-01695 Document #: 1-2 Filed: 03/11/19 Page 12 of 13 PageID #:99




         42.      Due to the tragic death of her family member, Plaintiff has

  suffered pain and has sustained substantial pecuniary losses, including grief,

  sorrow, mental suffering, loss of society, and loss of companionship, love, and

  affection.

         43.      Both for herself, individually, and in her capacity as Special

 Administrator of the Estate of Paul Ferdinand Ayorbaba, deceased, Plaintiff

 seeks all damages available under the law.

         44.      Plaintiff is the duly appointed Special Administrator of the

  Estate of Paul Ferdinand Ayorbaba, deceased, and brings this action

  pursuant to the Illinois Wrongful Death Act, 740 ILCS 180/1 et seq., or such

 other law as the Court determines to be applicable under the circumstances

  of this case.

         WHEREFORE, the Plaintiff, Ningsi, as Special Administrator of the

  Estate of Paul Ferdinand Ayorbaba, deceased, prays that the Court enter

 judgment in her favor and against the Defendant, The Boeing Company, and

 award her all damages available under the law, her court costs in this matter,

 and such other relief as the Court deems just and proper. Plaintiff seeks a

 sum in excess of the jurisdictional amounts of the Law Division of the Circuit

 Court of Cook County, Illinois.




                                         11
     Case: 1:19-cv-01695 Document #: 1-2 Filed: 03/11/19 Page 13 of 13 PageID #:100




                                       JURY TRIAL

"'           Plaintiff demands a jury trial on all issues so triable.
"'
N
"'
§
"'     Dated: December 11, 2018
a
N

                                        Respectfully submitted,

                                        Ningsi, Individually, and in her capacity
                                        as Special Administrator of the Estate
                                        of Paul Ferdinand Ayorbaba, Deceased

                                        By: Isl Austin Bartlett
                                        Austin Bartlett
                                        BartlettChen LLC
                                        150 North Michigan Avenue, Suite 2800
                                        Chicago, Illinois 60601
                                        (312) 624- 7711
                                        www.bartlettchenlaw.com
                                        Firm ID No. 62570
                                        Primary email: austin(iDbartlettchenlaw.com

                                         By: Isl Curtis Miner
                                         Curtis Miner (pro hac vice forthcoming)
                                         Francisco Madera! (pro hac vice forthcoming)
                                         Colson Hicks Eidson
                                         255 Alhambra Circle, PH
                                         Coral Gables, Florida 33134
                                         (305) 4 76-7400
                                         www.colson.com
                                         Secondary email: curtC<l>colson.com
                                                           frankGi'colson.com

                                         By: Isl Manuel van Ribbeck
                                         Manuel van Ribbeck
                                         Ribbeck Law Chartered
                                         505 N. Lake Shore Drive, Suite 102
                                         Chicago, Illinois 60611
                                         (833) 883-4373
                                         www.ribbecklaw.com
                                         Firm ID No. 42698
                                         Email: mail@ribbecklaw.com

                                         Counsel for Plaintiff



                                               12
